DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on October 18, 2022, in which claims 1-20 are presented for further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 18, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of a new ground of rejection necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation
“monitoring a file system operation performed on an unstructured data file stored on a first storage device” is not supported by the original disclosure. There is nowhere in the original disclosure mentioned to perform operation on an unstructured data file stored on a first storage device. The original disclosure, however, [0047], recites “analyze different aspects of unstructured data files to select from different storage device options”. This portion of the disclosure does not implicitly or explicitly perform operation on an unstructured data file stored on a first storage device but whether than analyze the unstructured data file to select different storage device options.
The limitation “storing an indication of the file system operation in a data structure, resulting in the data structure storing the indication and other indications of operations performed on the unstructured data file other than the indication” is not supported by the original disclosure. There is nowhere in the original disclosure mentioned to store an indication of the file system operation in a data structure, resulting in the data structure storing the indication and other indications of operations performed on the unstructured data file other than the indication. The original disclosure, however, [0047], recites “analyze different aspects of unstructured data files to select from different storage device options”. This portion of the disclosure does not implicitly or explicitly store an indication of the file system operation in a data structure, resulting in the data structure storing the indication and other indications of operations performed on the unstructured data file other than the indication.
The limitation “based on content of the unstructured data manipulated by the file system operation, analyzing indications of operations performed on the unstructured data file stored in the data structure, wherein the indications comprise the indication and the other indications” is not supported by the original disclosure. There is nowhere in the original disclosure mentioned to analyze indications of operations performed on the unstructured data file stored in the data structure, based on content of the unstructured data manipulated by the file system operation. The original disclosure, however, [0047], recites “analyze different aspects of unstructured data files to select from different storage device options”. This portion of the disclosure does not implicitly or explicitly analyze indications of operations performed on the unstructured data file stored in the data structure, based on content of the unstructured data manipulated by the file system operation.
The limitation “moving the unstructured data file from the first storage device to a second storage device, based on a result of the analyzing the indications, wherein the result comprises an importance value that corresponds to an importance of the unstructured data file” is not supported by the original disclosure. There is nowhere in the original disclosure mentioned to move the unstructured data file from the first storage device to a second storage device. The original disclosure, however, [0047], recites “analyze different aspects of unstructured data files to select from different storage device options”. This portion of the disclosure does not implicitly or explicitly move the unstructured data file from the first storage device to a second storage device, wherein the result comprises an importance value that corresponds to an importance of the unstructured data file” is not supported by the original disclosure.
Applicant is advised to amend the specification to provide support for recited limitations from the claims or cancel such limitations from the claims. Applicant should duly note no new matter should be added.
As to claims 2-8, claims 2-8 are incorporating the deficiency of their respective base claims by dependency. They are also rejected under the same rationale.
As to claim 9, claim 9 is a device claim for performing the method of claim 1 above. It is rejected under the same rationale.
As to claims 10-16, claims 10-16 are incorporating the deficiency of their respective base claims by dependency. They are rejected under the same rationale.
As to claim 17, claim 17 is a non-transitory machine-readable medium having executable instructions for executing the method of claim 1 above. It is rejected under the same rationale.
As to claims 18-20, claims 18-20 are incorporating the deficiency of their respective base claims by dependency. They are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-13 and 16-20 as best understood by the examiner are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al., (hereinafter “Hamilton”) US 2013/0124811 in view of Spencer et al., (hereinafter “Spencer”) US 6,862,604.
As to claim 1, Hamilton discloses a method comprising:
monitoring, by a system comprising a processor, a file system operation performed on an unstructured data file stored on a first storage device (see fig.8, item 802, par. [0066], collecting a data piece);
storing an indication of the file system operation in a data structure, resulting in the data structure storing the indication and other indications of operations performed on the unstructured data file other than the indication (see fig.8, item 804, par. [0073], storing a data piece in a medium);
based on content of the unstructured data manipulated by the file system operation, analyzing indications of operations performed on the unstructured data file stored in the data structure, wherein the indications comprise the indication and the other indications (see fig.8, item 806, par. [0070]-[0071], analyzing a data piece reference rate by measuring the access characteristic of the data block as the data block is stored on the first medium, comparing reference rate against performance characteristics of at least two mediums and determining an appropriate medium for storage of the data piece based on a comparison result); and
moving the unstructured data file from the first storage device to a second storage device, based on a result of the analyzing the indications, wherein the result comprises an importance value that corresponds to an importance of the unstructured data file (see fig.8, item 812, and par. [0070]-[0071], moving the data piece in a storage medium that has a performance characteristic suitable to hold data with a particular reference rate) 
However, Hamilton does not explicitly disclose the claimed “resulting in the data structure storing the indication and other indications of operations performed on the unstructured data file other than the indication”.
On the other hand, Spencer discloses the claimed “resulting in the data structure storing the indication and other indications of operations performed on the unstructured data file other than the indication” (see col, 4, lines 26-28 and col.5, lines 48-55, analyzing the file management information and generates file usage data of the memory, wherein the file management information is an indication used by the host to manage the contents of the storage memory so it can determine where there is free space to add files and where files to be deleted are located, wherein file usage information is maintained in a file usage data structure that is generated and periodically updated with new file usage information from the scan logic, wherein the counts of file operations can be accumulated such as the number of files of that type that have been added, deleted, moved and/or copied over the usage life of the card and/or over a selected time range).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the system of Hamilton to incorporate the resulting in the data structure storing the indication and other indications of operations performed on the file other than the indication, in the same conventional manner as disclosed the Spencer in order to reduce the processing time and storage space of the file usage information on the computer or host device especially during downloading or transferring the contents of the memory card to the general-purpose computer or other host device.

As to claim 3, the combination of Hamilton and Spencer discloses the invention as claimed. In addition, Hamilton discloses the method of claim 1, further comprising rating the first storage device and the second storage device based on respective storage characteristics of the first storage device and the second storage device, resulting in ratings of storage devices, wherein the moving the file from the first storage device to the second storage device is further based on the ratings of the storage devices (see [0048]-[0051] and , obtain the data from a first storage medium temporarily holds the data in storage, and subsequently or simultaneously store the data in a second storage medium based on the rate and frequency of storage).

As to claim 4, the combination of Hamilton and Spencer discloses the invention as claimed. In addition, Hamilton discloses the method, wherein the storage characteristics of the storage devices comprise a storage cost for the storage devices (see [0009]. based upon the data attributes, a comparison can be made of storage characteristics, relative cost, storage capacity, latency, cache parameters, for available storage media to identify a storage medium that more optimally matches the data attributes).

As to claim 5, the combination of Hamilton and Spencer discloses the invention as claimed. In addition, Hamilton discloses the method of claim 3, wherein the storage characteristics of the storage devices comprise a storage performance for the storage devices (see [0033]-[0035], storage performance).

As to claim 8, the combination of Hamilton and Spencer discloses the invention as claimed. In addition, Hamilton discloses the method of claim 1, wherein the analyzing the indications of the operations performed on the file comprises predicting a likelihood that the file will be accessed within a defined period of time (see [0073], an initial allocation of data can occur once data is successfully collected. Since received data does not typically have an access rate, initial allocation can be on a storage medium that has a low performance characteristic. However, such storage can be in a temporary location that allows data to be evaluated so a prediction is made as to where data should be initially placed).

As to claims 9-13 and 16, claims 9-13 and 16 are device for performing the method of claims 1-5 above. They are rejected under the same rationale.

As to claims 17 and 19-20, claims 17 and 19-20 are machine-readable storage medium having stored therein comprising executable instructions for executing the method of claims 1-5 and 8 above. They are rejected under the same rationale.

Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

Claims 6-7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al., (hereinafter “Hamilton”) US 2013/0124811 in view of Spencer et al., (hereinafter “Spencer”) US 6,862,604 and further in view of Chan US 2018/0285405.
As to claims 6-7, the combination of Hamilton and Spencer discloses the invention as claimed, except for the claimed wherein the operation performed on the file comprises a file read operation and wherein the operation performed on the file comprises a file update operation.

Meanwhile, Chan discloses the method of claim 1, wherein the operation performed on the file comprises a file read operation (see [0146], read operation) and wherein the operation performed on the file comprises a file update operation (see [0088] and [0114], update operation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Hamilton and Pandit to include a file read operation and file update operation in order to reduce likelihood of information overload in easy manner.

As to claims 14-15, claims 14-15 are device for performing the method of claims 6-7 above. They are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0141769 (involved in moving file sequences together across multiple folders. In an example, a user provides input to transfer multiple files within a folder that are named according to a file sequence (e.g., LA_IMG100.JPG, LA_IMG101.JPG, and LA_IMG102.JPG). In response to receiving this user input, subfolders of this folder can be examined for additional files that are named according to the file sequence. Where these additional files are identifies in subfolders, they can also be transferred along with the original set of files).

US 2013/0238711 (involved in providing a physically operated mechanism for enabling detection of a storage device in proximity to a computer system using a discovery protocol. The physically operated mechanism is used to establish a wireless peer-to-peer connection between the storage device and the computer system. The wireless peer-to-peer connection is used to transfer a file between the storage device and the computer system).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit:




https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                            November 17, 2022